DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“Portland cement as defined by ASTM C-150” is indefinite, as this is a standard which can change. For examination purposes any Portland cement is considered to read on the limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 11-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olekambainei (The Influence Of Moisture Content On the Engineering Properties Of Aggregate-Lime-Natural Pozzolan Mixes, October 2004, Dissertation, University of Pretoria, Pretoria).
Regarding claims 1, 3 and 14
Olekambainei discloses a method of activating a natural pozzolan, comprising intergrinding limestone or calcined limestone (i.e. natural mineral mixture of calcium carbonate and calcium oxide) with an initially unactivated natural pozzolan (i.e. volcanic ash) to form an interground particulate material (pg. 2-2, last paragraph).
Regarding claims 2 and 4
The initial size of the materials before grinding, is a product-by-process limitation which does not serve to distinguish a product claim unless the process used will result in a materially different product.
Regarding claim 5
Grinding the volcanic ash (which would have natural moisture) with calcined limestone , will produce a mixture with a lower moisture content. This would happen both because the calcined limestone would remove water, and because moisture from the ash will react with the calcined limestone during grinding thus lowering the moisture content.
Regarding claim 9
Calcined limestone contains calcium oxide.
Regarding claims 11 
As the volcanic ash before any processing would have an equilibrium amount of moisture already present it would be expected to meet this amount, or make this amount of moisture obvious. Further, this is a product-by-process limitation and it has not been shown that the process will result in a materially different product.
Regarding claims 12 
As the calcined limestone, is heated hot enough to at least partially decarboxylate it (the boiling point of water is significantly less than the decarboxylation temperature of limestone), it would also be expected to have no or low moisture, meeting the claimed amount. Further, this is a product-by-process limitation and it has not been shown that the process will result in a materially different product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8, 10, 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Olekambainei (The Influence Of Moisture Content On the Engineering Properties Of Aggregate-Lime-Natural Pozzolan Mixes, October 2004, Dissertation, University of Pretoria, Pretoria), as applied to claims 1-5, 9, 11-12 and 14 above, in view of Guynn (US 2014/0299023).
Regarding claims 6-8, 10, 13 and 15-18
Although, Olekamainei does not disclose the particle size, Olekamainei does teach the other limitations of the claim. However, Guynn teaches that particle size is known to affect activity, strength and water demand in cementitious materials, and that this size is optimized (abstract). Guynn teaches that the particle size distribution of a given SCM can be selected to maximize a desired benefit such as cost and performance (paragraph 0096). Further, Guynn teaches cementitious mixtures and a ternary blend comprising a cement fraction having a d90 of about 7.5 to 22.5 microns, and a d10 of about 0.75 to 5 microns; a first SCM fraction contributing particles below the d10 of the cement, and a second SCM fraction contributing particles above the d90 of the cement (paragraph 0072). Therefore, it would have been prima facie obvious to add to the teachings of Olekamainei, by making a ternary blend cement composition having particles within the ranges taught by Guynn. 
The taught particle sizes of Guynn are seen to anticipate the claimed range, to any extent that they overlap the claimed range instead of being encompassed within,
the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549. Additionally, the particle size is recognized as a result effective variable in the field, and it would have been prima facie obvious for the skilled artisan to find the optimal particle size for a given use.
Regarding claims 19-20
Guynn teaches the use of Portland cement with Supplementary Cementitious Materials (SCMs), and therefore it would have been prima facie obvious at the time of the invention to add to the teachings of Olekamainei by making a cementitious material including his activated pozzolan (i.e. an SCM) and Portland cement with a reasonable expectation of forming a useful material, as suggested by Guynn.
Guynn also teaches that such cementitious materials can include an aggregate, water, and water reducers can be added to the composition (paragraph 0146).
Response to Arguments
	Applicants argue against the 112 rejections over claims 2, 6 and 7. Applicants amendments to the claims are sufficient to overcome the rejections and they have been withdrawn.

	Applicants argue against the 112 rejection over claim 20.
	Applicants arguments are not persuasive as ASTM is standard that is subject to change, making the claim indefinite.

Applicants argue against the prior art rejections.
	Applicants argue that Olekambainei does not teach the use of limestone, but instead teaches the use of lime. This may be true, but is not persuasive as claim 1 is not limited to limestone, but also includes geologic material, natural minerals, sinters, and waste industrial products and lime can be seen as any of these. Further, this is true whether or not the calcined limestone contains any CaCO3.
	Applicants argue that with respect to claim 2, the initial starting size is not a product-by-process limitation. This is not persuasive as applicants have not shown that the initial starting size is critical to the resultant product. Further, it is noted that the claims are not limited to the used of vertical roller mills or horizontal roll presses.

	The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734